Case 9:12-cv-80762-DMM Document 669 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              WEST PALM BEACH DIVISION

                                  CASE NO.: 9:12-cv-80762-DMM

   GHAHAN, LLC,

         Plaintiff,

   v

   PALM STEAK HOUSE, LLC, f/k/a
   PALM STEAK HOUSE GENTLEMEN’S
   CLUB, LLC,

         Defendants.

                                                  /

   GHAHAN, LLC,

         Third-Party Plaintiff,

   v

   SUZANNE FARESE and DAVID
   GOLDSTEIN, as Trustees of Palm
   Beach Gentlemen’s Club Trust; PALM
   BEACH GENTLEMEN’S CLUB TRUST;
   DAVID M. GOLDSTEIN, as Trustee of
   Nolita Trust; NOLITA TRUST; and
   BARRY RODERMAN,

         Third-Party Defendant.
                                                  /

                            NOTICE OF APPEARANCE AND
                         DESIGNATION OF E-MAIL ADDRESSES

         PLEASE TAKE NOTICE that Bart A. Houston, Esq. and The Houston Firm, P.A. hereby

   enter an appearance as counsel of record on behalf of BARRY RODERMAN and request that all
Case 9:12-cv-80762-DMM Document 669 Entered on FLSD Docket 03/05/2021 Page 2 of 2




   pleadings, motions, notices, correspondence, orders and other filings regarding this case be served

   on the undersigned at the designated email addresses in the signature block.


   Dated: March 5, 2021.
                                                THE HOUSTON FIRM
                                                Counsel for Barry Roderman
                                                1301 East Broward Boulevard
                                                Suite 100
                                                Fort Lauderdale, Florida 33301
                                                Telephone: (954) 900-2615
                                                Primary Email: bhouston@thehoustonfirm.com
                                                Secondary Email: dschena@thehoustonfirm.com

                                                By:     /s Bart A. Houston, Esq.
                                                        Bart A. Houston, Esq.
                                                        Florida Bar No. 623636


                                   CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

   filed with the District Court and served through the Florida court’s E-filing Portal to: Gregory R.

   Elder, Esq., Attorney for Plaintiff, Law Offices of Gregory R. Elder, PLLC, 2300 NW Corporate

   Blvd., Suite 215, Boca Raton, FL 33341 and by e-mail to gelderlaw@gmail.com; Barry G.

   Roderman, ESQ., Barry G. Roderman & Associates, PA, 633 SE 3rd Avenue, Suite 4R, Fort

   Lauderdale, FL 33301 and by e-mail to bgr@barryroderman.com; Suzanne Farese, 126 NE 4th

   Avenue, Delray Beach, FL 33483 and by e-mail to tf511@att.net and suzanne511@att.net; on this

   5th day of March, 2021.

                                                By:     /s Bart A. Houston, Esq.
                                                        Bart A. Houston, Esq.
